COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                          August 30, 2022

         Emily Frost                                      Lawrence D. Smith
         Frost Domel PLLC                                 Olgetree, Deakins, Nash, Smoak
         2499 S. Capital of Texas Hwy                     & Stewart, P.C.
         Suite B-203                                      2600 Weston Centre
         Austin, TX 78746                                 112 East Pecan Street
         * DELIVERED VIA E-MAIL *                         San Antonio, TX 78205
                                                          * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00355-CV
                 Trial Court Case Number:   2021CI17165
                 Style: SSC Wimberley Operating Company, LLC, Randall Morris,
                 Bozena Mrozek, Calvin Boutte, SavaSeniorCare Administrative and
                 Consulting, LLC, and SSC Equity Holdings MT, LLC
                        v.
                        Shellie Goodman

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Gavin Martinson (DELIVERED VIA E-MAIL)
         Ryan G. Anderson (DELIVERED VIA E-MAIL)
         Debbie Doolittle (DELIVERED VIA E-MAIL)
         Honorable Norma Gonzales (DELIVERED VIA E-MAIL)
         Mary Angie Garcia (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2022

                                      No. 04-22-00355-CV

 SSC WIMBERLEY OPERATING COMPANY, LLC, Randall Morris, Bozena Mrozek,
Calvin Boutte, SavaSeniorCare Administrative and Consulting, LLC, and SSC Equity Holdings
                                        MT, LLC,
                                       Appellants

                                                v.

                                      Shellie GOODMAN,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17165
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        Appellee has filed an unopposed motion asking this court to (1) stay the appeal pending
mediation scheduled for September 1, 2022 and (2) to extend the deadline for appellee to file her
brief from September 12, 2022 to no earlier than September 30, 2022 in the event the case is not
resolved by mediation.

        It is ordered that the appellate deadlines in this appeal are hereby stayed until further
order of the court. The parties are ordered to file in this court within fourteen (14) days of the
September 1, 2022 mediation (1) a joint motion to dismiss the appeal due to settlement or (2) an
advisory to the court stating a settlement was not reached and requesting the stay of the appeal be
lifted.

       The motion for an extension of time is denied without prejudice to a further extension
motion if the appeal is reinstated.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court